Citation Nr: 9900295	
Decision Date: 01/07/99    Archive Date: 01/12/99

DOCKET NO.  96-48 914	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for a left knee disorder, 
to include service connection secondary to a service-
connected right knee disability.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Jennifer Lane, Counsel


INTRODUCTION

The veteran had active service from July 1978 to November 
1982.  

The appeal arises from a rating decision dated in April 1996 
in which the Regional Office (RO) denied service connection 
for hearing loss, a left knee disorder, and residuals of an 
inservice injury to the right knee.  The veteran subsequently 
perfected an appeal of that decision.  In June 1997, the RO 
granted service connection for status post anterior cruciate 
ligament (ACL) reconstruction of the right knee and assigned 
a 10 percent evaluation for that disability, effective in 
March 1996.  Notice of that decision and the right to appeal 
said decision was sent to the veteran in July 1997; however, 
a timely notice of disagreement with the decision to assign 
no more than a 10 percent rating for the service-connected 
right knee disability was not received.  Therefore, that 
decision is final.  38 C.F.R. § 7105 (West 1991); 38 C.F.R. 
§§ 20.200, 20.201, 20.302 (1998).  

The Board of Veterans' Appeals (Board) remanded the case in 
February 1998 in order to schedule the veteran for a hearing 
before a member of the Board; and a hearing was held at the 
RO in July 1998 before the undersigned.  At that hearing, the 
veteran withdrew his claim for entitlement to service 
connection for hearing loss.  He also presented a claim for 
entitlement to an increased evaluation for his service-
connected right knee disability, and that issue is referred 
to the RO for appropriate action.  


REMAND

The veteran essentially contends that he has a disability of 
the left knee secondary to his service-connected right knee 
disability.  At the RO hearing in February 1997 and the Board 
hearing in July 1998, the veteran essentially testified that 
a specific physician from whom he had received treatment had 
once told him that his left knee problems were due to his 
having compensated for his service-connected right knee 
disability.  Therefore, the RO should afford the veteran an 
opportunity to submit an opinion from said physician as such 
an opinion would constitute evidence of a well-grounded claim 
for entitlement to service connection for a left knee 
disorder secondary to the service-connected right knee 
disability.  See Robinette v. Brown, 8 Vet. App. 69 (1995).

While the Board regrets the delay involved in remanding this 
case, under the circumstances discussed above, it is felt 
that proceeding with a decision on the merits at this time 
would not withstand scrutiny by the United States Court of 
Veterans Appeals.  Therefore, the case is REMANDED to the RO 
for the following development: 

1.  The RO should inform the veteran that 
he should submit an opinion from the 
physician who told him that his left knee 
disorder was due to his service-connected 
right knee disability.  The RO should 
also notify the veteran that he may 
submit additional evidence and argument 
in support of his claim.  See Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).  

2.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record in light of the additional 
evidence.  If any benefit sought, for 
which an appeal has been perfected, 
remains denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto 
with additional argument and/or evidence.  


Thereafter, the case should be returned to the Board.  The 
Board intimates no opinion as to the ultimate outcome of this 
case.  The veteran need take no action until notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1997) (Historical and Statutory Notes).  
In addition, VBAs ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	JEFF MARTIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1997).

- 2 -
